August2009 Safe Harbor “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995: This presentation includes “forward looking statements.” All statements other than statements ofhistorical facts included in this presentation regarding the prospects of our industry and ourprospects, plans, financial position and business strategy, may constitute forward lookingstatements. These statements are based on the beliefs and assumptions of our management andon the information currently available to our management at the time of such statements. Forwardlooking statements generally can be identified by the words “believes,” “expects,” “anticipates,”“intends,” “plans,” “estimates” or similar expressions that indicate future events and trends. Althoughwe believe that the expectations reflected in these forward-looking statements are reasonable,these expectations may not prove to be correct. Important factors that could cause actual results todiffer materially from our expectations are disclosed in our filings with the United States Securitiesand Exchange Commission (“SEC”). All subsequent written and oral forward-looking statementsattributable to us or persons acting on our behalf are expressly qualified in their entirety by thecautionary statements included our SEC filings. Factors, risks and uncertainties that could causeactual outcomes and results to be materially different from those projected include, but are notlimited to, our ability to obtain financing, obtain and maintain regulatory approvals, generatesufficient cash flows, develop our universal chipset architecture, achieve market acceptance for ourservices, develop our network and generate technological innovations.
